Citation Nr: 0426004	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  96-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of the veteran 
who had active service from October 1940 to April 1946 and 
who died in March 1978, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  
In October 1998, April 1999 and August 2003, the Board 
returned the case to the RO for additional development, and 
the case was subsequently returned to the Board for appellate 
review.

In August 2002, the Board entered a decision with respect to 
the appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1310.  At that time, the Board had imposed a 
temporary stay on the adjudication of claims for DIC benefits 
under 38 U.S.C.A. § 1318.  Following a decision from the 
United States Court of Appeals for the Federal Circuit in 
2003, the Board lifted that stay as to certain DIC claims 
under 38 U.S.C.A. § 1318 including "hypothetical entitlement" 
claims.  See National Organization of Veterans Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate shows he died in March 
1978 of a cardiac arrest, which was due to, or as a 
consequence of nervous hypertension, which was due to, or as 
a consequence of arteriosclerosis.

3.  During the veteran's lifetime, service connection had 
been established for loss of use of the right hand, evaluated 
as 70 percent disabling from October 20, 1946, with 
entitlement to a total evaluation based on individual 
unemployability from October 22, 1969.

4.  The veteran was not continuously rated totally disabling 
for a period of 10 years or more immediately preceding his 
death, or 5 or more years from the date of discharge from 
service.



CONCLUSION OF LAW

The requirements for payment of Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim or 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the Board notes 
that the appellant and her representative were not provided 
notice of the VCAA as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) until well after the RO's July 1995 
decision in this case.  However, in a similar case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations the appellant has the right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  That 
notice was provided to the appellant and her representative 
pursuant to the Board's August 2003 remand by way of a letter 
from the RO dated in January 2004.  The RO subsequently 
reviewed the appellant's claim, continuing the denial of the 
benefit sought on appeal and issued a Supplement Statement of 
the Case in May 2004.  This would appear to satisfy the 
notification requirements of the VCAA.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file as are VA medical records identified by 
the appellant or otherwise known to exist.  In addition, the 
appellant presented testimony at a hearing before the BVA at 
the RO in March 1998.  The appellant and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained in connection with her claim.  
Accordingly, the Board finds that the VA has done everything 
necessary to assist the appellant and that no further action 
is necessary to satisfy the requirements of the VCAA.  
Consequently, the case is now ready for appellate review. 



Background and Evidence

The veteran had active service from October 1940 to April 
1946.  During service the veteran sustained an injury to his 
right hand during combat in September 1944.  Following 
service, a rating decision dated in April 1946 granted 
service connection for a Grade V, amputation of the index and 
middle fingers of the right hand, cicatricial contracture of 
the palm and limitation of motion of the remaining digits.  
This decision was based on a review of service medical 
records and a 100 percent evaluation was assigned from April 
19, 1946.

Following a VA examination performed in August 1946, a rating 
decision dated in November 1946 characterized the veteran's 
disability as loss of use of the right hand.  The 100 percent 
evaluation which had been in effect from April 19, 1946, to 
October, 1946 was reduced to 70 percent from October 20, 
1946.  The veteran was also found to be entitled to special 
monthly compensation on account of loss of use of one hand.

In April 1964 the RO received a final summary of a VA 
hospitalization of the veteran.  A May 1964 rating decision 
continued and confirmed the 70 percent evaluation assigned 
for the veteran's right hand disability.  The veteran was 
notified of that decision and of his appellate rights by way 
of a letter dated in May 1964.  An appeal was not filed.  

After receiving a statement from a private physician dated in 
October 1966, a rating decision dated in October 1966 denied 
a claim for increased compensation benefits due to 
unemployability.  The veteran was notified of that decision 
and of the fact that his right hand remained 70 percent 
disabling by a letter dated in November 1966.  The veteran 
was also advised of his appellate rights, but did not appeal 
that decision.

A September 1967 rating decision considered a statement from 
a private physician and determined that no change was 
warranted in the previous determination regarding the 
evaluation for the veteran's right hand.  The veteran was 
notified of that decision and of his appellate rights by a 
letter dated in September 1967.  An appeal was not filed.

A rating decision dated in February 1969 denied service 
connection for a nervous condition and continued and 
confirmed the 70 percent evaluation assigned for the 
veteran's right hand disability.  The veteran was notified of 
that decision later in February 1969, but did not initiate an 
appeal.

A rating decision dated in October 1969 granted a total 
evaluation based on individual unemployability due to the 
veteran's service-connected right hand disability effective 
from October 22, 1969.  The veteran was notified of that 
decision and of his appellate rights in November 1969, but 
did not express disagreement with the effective date assigned 
by the October 1969 rating decision.

The veteran's death certificate showed he died on March [redacted], 
1978, of an immediate cause of death listed as a cardiac 
arrest.  This was due to, or as a consequence of nervous 
hypertension, which in turn was due to, or was a consequence 
of arteriosclerosis.

A rating decision dated in April 1978 denied service 
connection for the cause of the veteran's death.  The 
appellant expressed disagreement with that decision, and a 
Statement of the Case was issued, but the appellant did not 
complete her appeal by filing a Substantive Appeal.

In September 1994 the appellant filed a claim for DIC 
benefits.  In that claim the appellant indicated that she was 
claiming that the cause of the veteran's death was due to 
service.  The rating decision dated in July 1995 denied 
entitlement to DIC benefits under 38 U.S.C.A. § 1310 and 
38 U.S.C.A. § 1318.

In the appellant's Notice of Disagreement she expressed her 
disagreement with the July 1995 rating decision.  She 
indicated that her husband was shot and wounded in service 
losing the use of his arm and that this brought on his 
nervous condition which caused his heart condition.  She 
stated that:  "He would have been rated 100 percent for 10 
years if he would have lived.  He came out of service 
100 percent but was not rated it until later."  In the 
appellant's Substantive Appeal she expressed her opinion that 
the gunshot wound the veteran received in service was the 
cause of his heart disease and that there was a link between 
his service-connected disability and his death.

The appellant and her daughter presented testimony at a 
hearing before the BVA at the RO in March 1998.  At that 
hearing, testimony was offered concerning the relationship 
between service and the veteran's death, and more 
specifically, the relationship between the veteran's service-
connected right hand disability and the cause of the 
veteran's death.  The appellant also indicated that she 
believed the veteran was totally disabled due to his service-
connected disability for more than 10 years prior to his 
death.

A BVA decision dated in August 2002 determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.


Law and Analysis

The appellant in this case is the surviving spouse of a 
veteran who had active service during World War II between 
October 1940 and April 1946.  The veteran died in March 1978 
of cardiovascular disease.  The appellant essentially 
contends that the veteran was totally disabled due to his 
right hand disability for more than 10 years prior to his 
death.  The appellant's representative has also postulated a 
theory that the veteran was theoretically or hypothetically 
entitled to receive a total rating for 10 years prior to his 
death.

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service-
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death; or rated by the VA as 
totally disabling for a continuous of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 
38 U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).  Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability.  38 C.F.R. § 3.22(c).  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been clarified in two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent in the understanding why 
this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

A review of the record discloses that at the time of the 
veteran's death in March 1978 he was in receipt of a 70 
percent evaluation for loss of use of his right hand, special 
monthly compensation as a result of that disability, and a 
total evaluation based on individual unemployability due to 
that service-connected disability.  The veteran had been in 
receipt of the 70 percent evaluation and special monthly 
compensation since 1946, shortly following his separation 
from service.  The veteran had been in receipt of a total 
evaluation based on individual unemployability from October 
22, 1969.  Thus, while the veteran was in receipt of a total 
evaluation at the time of his death in March 1978, he was not 
rated totally disabled for a period of 10 years prior to his 
death for purposes of establishing entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  The veteran was 
approximately 18 months short of being totally disabled for 
10 years prior to his death.

At this point, the Board would note that the appellant and 
her representative have not alleged that any rating decision 
dated prior to the veteran's death contained clear and 
unmistakable error in the evaluations assigned for the 
veteran's service-connected disability or clear and 
unmistakable error in the effective dates assigned by any 
rating decision.  The appellant simply maintains that the 
veteran was totally disabled due to his service-connected 
right hand disability for a period of 10 years or more prior 
to his death.

However, prior to the date of the veteran's death his 
service-connected right hand disability was periodically 
reevaluated to assess the severity of his disability.  More 
specifically, rating decisions dated in May 1964, October 
1966 and September 1967 all addressed the severity of the 
veteran's disability and found no change was warranted.  
Significantly, a rating decision dated in October 1966 also 
considered a claim for a total evaluation based on individual 
unemployability, but denied that claim.  The veteran was 
notified of these decisions and of his appellate rights 
following each decision, but did not appeal any of those 
decisions.  The Board also notes that when the veteran was 
granted a total evaluation based on individual 
unemployability by the October 1969 rating decision he did 
not express any disagreement or initiate an appeal from the 
effective date assigned by that rating decision.

Given this evidence, the Board finds that the veteran was not 
totally disabled for a period of 10 years prior to his death.  
Therefore, the Board concludes that entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 are not warranted.


ORDER

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



